Title: From George Washington to Brigadier General William Woodford, 2 November 1779
From: Washington, George
To: Woodford, William


        
          Dr Sir
          Head Quarters West-point [2 Nov. 1779]
        
        I have been favored this morning with your letters of the 29th Ulto and the 1st instant.
        Should you be able to find a proper position nearer Stoneypoint, you may adopt it in preference to the ground you now occupy.
        General Heath who has moved down to the neighbourhood of Verplanks-point received my instructions, in your absence, relative to the works proposed to be erected on Stoney-point; and Lt Col. Pawling of the New-York State troops, with a party of about 250 has been sent to aid in this business. As soon as you take your new position you will be pleased to send to Stoneypoint, parties to facilitate the works, which I wish to be completed as soon as possible. You will continue at the fascines as usual or till further orders. I am Dr Sir Your most obt servt
        
          Go: Washington
        
      